Citation Nr: 1420430	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.  .  Appellate jurisdiction was subsequently transferred to the RO in Hartford, Connecticut.  

In November 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In November 2012, the Veteran provided additional evidence in support of his appeal and waived Agency of Original Jurisdiction (AOJ) consideration.

The issue of entitlement to a rating in excess of 30 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence upon examination prior to the Veteran's retirement from service demonstrates that his migraine headache disability was manifested by characteristic prostrating attacks occurring on average twice a month.


CONCLUSION OF LAW

The criteria for an increased 30 percent rating for migraine headaches effective from April 1, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2009 the Veteran acknowledged that he had been notified of the duties to assist and of the information and evidence necessary to substantiate his claim.  The duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) is satisfied.  The Veteran was notified of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide and information and evidence that the Veteran was expected to provide. 

All identified and available treatment records necessary for an adequate determination of the issue addressed in this decision have been secured.  The evidence obtained is adequate for this determination.  Thus, the duties to notify and assist as to this matter have been met.

Analysis

The Veteran contends that his service-connected migraine headache disability is more disabling than contemplated by the current noncompensable evaluation.  In his June 2010 VA Form 9 he asserted that a 30 percent rating was warranted.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

For migraine disabilities a 0 percent rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In this case, service treatment records show the Veteran was treated for migraine headaches during service.  An examination in February 2009, prior to the Veteran's retirement from service, noted that the Veteran reported that he had migraines that started over the eyes and radiated to the temple areas.  He described the them as severe with a 10/10 severity index twice a month.  The examiner noted flare-ups twice per month, but also noted frequency as once every few months.  The flare-ups were noted to include pain, weakness, fatigue, and functional loss.  The level of activity possible was identified as prostrating.  Medication at the onset of the headache was an alleviating factor.  The diagnoses included chronic migraines requiring medication that were moderate to severe with flare-ups.  VA treatment records dated in November 2009 noted he had two to three migraine headaches per month.  

Based upon the evidence of record, the Board finds an examination prior to the Veteran's retirement from service demonstrates that his migraine headache disability was manifested by characteristic prostrating attacks occurring on average twice a month.  Therefore, an increased 30 percent rating is warranted effective from April 1, 2009.  



ORDER

Entitlement to an initial 30 percent rating for migraine headaches effective from April 1, 2009, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

A review of the available record reveals that further development is required for an adequate determination of the issue for entitlement to a rating in excess of 30 percent for migraine headaches.  The Board notes that at his video conference hearing in November 2012 the Veteran described experiencing a definite interference with his employment due to this disability.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the current severity of his service-connected migraine headache disability, to include whether the disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner should address the relevant medical evidence of record.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


